
	
		II
		110th CONGRESS
		1st Session
		S. 1917
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2007
			Mr. Crapo (for himself,
			 Mr. Craig, Mr.
			 Baucus, and Mr. Tester)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To include Idaho and Montana as affected areas for
		  purposes of making claims under the Radiation Exposure Compensation Act (42
		  U.S.C. 2210 note) based on exposure to atmospheric nuclear
		  testing.
	
	
		1.Inclusion of Idaho and
			 Montana in radiation exposure compensationSection 4(b)(1) of the Radiation Exposure
			 Compensation Act (42 U.S.C. 2210 note) is amended—
			(1)in subparagraph
			 (B), by striking and after the semicolon;
			(2)in subparagraph
			 (C), by striking and after the semicolon; and
			(3)by adding after
			 subparagraph (C) the following:
				
					(D)the State of
				Idaho; and
					(E)the State of
				Montana;
				and
					.
			
